DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 5/3/2021.  Claims 1, 3, 6 and 27 are currently amended.  Claims 9-24 are cancelled.  Claims 1-8 and 25-29 are pending review in this action.
The 35 U.S.C. 112 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kaag (US 2016/0327226 A1).
Regarding Claim 1
an electronic system (heat source comprising a power exchanger and electronic module 31) configured to generate heat [pars. 0047-48,0057-58; Figs. 3,6]; and 
a battery pack electrically connected to the electronic system, the battery pack including: 
a plurality of electrochemical cells 41 arranged to define an internal volume (central opening 23 and inner part in which the electronic module is arranged) dimensioned to receive the electronic system, wherein the plurality of electrochemical cells surround the electronic system when the electronic system is disposed within the internal volume [pars. 0046,0053; Figs. 2,3,6], and 
first and second support members (bottom of outer wall 21 and cover 22) configured to be placed on opposite sides of the electrochemical cells to securely support the arrangement of the electrochemical cells [par. 0046; Figs. 2,9], 
wherein the heat generated by the electronic system is captured by the battery pack [pars. 0056,57].
	Regarding Claim 2, Kaag teaches wherein the battery housing is formed of heat resistant material [par. 0050].
	Regarding Claim 3, Kaag teaches wherein the battery pack is configured to operate in a range between about 0 degree Celsius and about 50 degrees Celsius (i.e., typically 25oC) [par. 0003].
	Regarding Claim 4, Kaag teaches wherein the electronic system and the electrochemical cells define an air gap therebetween [par. 0057; Fig. 2B].
	Regarding Claim 27, Kaag discloses wherein the battery pack further includes a pair of electrodes (windings 610,631) extending from the battery pack to an outer surface of one of the first and second support members such that an electric charge can be transferred from the battery pack [par. 0058; Figs. 6-7].
	Regarding Claim 28, Kaag teaches wherein the electrochemical cells are lithium-ion cells [par. 0150].
	Regarding Claim 29, Kaag teaches wherein the electrochemical cells are electrically connected in series [par. 0054].
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaag, as applied to claim 1 above.
	Regarding Claims 5-6, Kaag teaches wherein the electronic system includes a printed circuit board (i.e., an ordinary skilled artisan would appreciate a wireless power exchanger is comprised of at least one circuit boards).  Further, modifying the wireless power exchanger of Kaag to include a plurality of stacked printed circuit boards in superposed relation is a mere duplication of parts and a rearrangement of parts [MPEP 2144.04(VI)(B)(C)].
	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaag, as applied to claim 1 above, and further in view of Caumont (US 2010/0304201 Al).
	Regarding Claim 7, Kaag fails to disclose wherein each of the first and second support members includes a plurality of bores configured to securely support the electrochemical cells therebetween.  However, Caumont discloses a battery pack including a battery housing 10 and a battery cell module comprising a plurality of electrochemical cells (energy storage assemblies 20) disposed within the battery housing, wherein the first and/or second support members (upper and lower walls 12,13) may define a bore (cut-outs 16) dimensioned to receive a portion of the battery cell module to secure the battery cell module as well as allow for space to support swelling of the battery cell module at the upper or lower covers 32 [Caumont - pars. 0100-103,220; Fig. 2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the first and second support members of Kaag wherein each of the first and second support members includes a plurality of bores configured to securely support the electrochemical cells 
	Regarding Claim 8, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the first and second support members of Kaag to have been formed of aluminum metal in order to reinforce the pack’s corrosion resistance [Caumont – par. 0144].
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaag, as applied to claim 1 above, and further in view of Buck (US 2009/0214941 A1).
	Regarding Claim 25, Kaag fails to disclose the heat transfer system further comprises a heater, wherein a heating load of the heater is lowered due to the heat captured by the battery pack.  However, Buck, from the same field of endeavor, discloses a heat transfer system (module 10) comprising a plurality of battery cells 12 and an electronic system constituted by battery electronic controller 236, flexible circuit buss 224,226, heat sink assembly 206 and heater/heating element 210 including a resister that dissipate heat into the housing 130, and further temperature sensors which route data to the battery electronic controller in order to enable and disable heating of the battery pack by the heater so that the temperature of the battery pack can be maintained between a predetermined minimum temperature and a predetermined set-point temperature, respectively [Buck – pars. 0063-65,0070-74; Figs. 1,20-21].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Buck to have modified the system of Kaag to have further comprised a heater, wherein a heating load of the heater is lowered due to the heat captured by the battery pack, in order to maintain the operating temperature of the battery pack to be between a predetermined minimum temperature and a predetermined set-point temperature [Buck – par. 0074].
Claim 26, Kaag fails to disclose the heat transfer system is placed in shrink tubing to enhance securement of the battery pack and the electronic system together.  However, Buck, from the same field of endeavor, discloses a heat transfer system (module 10) comprising a plurality of battery cells 12 and an electronic system constituted by battery electronic controller 236, flexible circuit buss 224,226, heat sink assembly 206 and heater/heating element 210 including a resister that dissipate heat into the housing 130, wherein the heat transfer system is placed in shrink tubing (i.e., encapsulant 142 to contact and secure the battery cells and other components within the housing to provide mechanical retention thereof and further enhanced structural integrity of the module against shock, vibration and crush loads [Buck – pars. 0063-65,0070-74; Figs. 1,20-21]. Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Buck to have modified the system of Kaag wherein the heat transfer system is placed in shrink tubing to enhance securement of the battery pack and the electronic system together, thus improving structural integrity of the system against shock, vibration and crush loads [Buck – pars. 0064-65; Fig. 1].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724